Case 2:18-cr-00379-WHW Document 102 Filed 03/26/19 Page 1 of 1 PageID: 241



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

                        MINUTES OF PROCEEDINGS

NEWARK                                          DATE: MARCH 26, 2019

JUDGE: Hon. WILLIAM H. WALLS
COURT REPORTER: Yvonne Davion
COURTROOM DEPUTY: Elisaveta Kalluci

Title of Case:                                  Cr.#: 18-379 (WHW)

USA v. GERMAINE H. KING, DANIEL K. DXRAMS

Appearances:

Anthony Moscato, AUSA
Lakshmi Srinivasan Herman, AUSA
Germaine H. King, present
Kenneth W. Kayser, CJA (Stand-by-counsel for Defendant King)
Michael A. Orozco, ESQ. (Counsel for Defendant Dxrams)


Nature of proceedings: STATUS CONFERENCE

Defendant Germaine H. King requested the Court to remove the
location monitoring device.
The Court granted the Defendant’s motion.
The Court granted the counsel’s letter request adjourning the trial
date. Trial date set for May 21, 2019 at 10:00AM.
Continuance Order submitted.
Scheduling Order shall be submitted.
Bail continues.




                                              Elisaveta Kalluci
                                              Courtroom Deputy


Time Commenced: 1:05PM
Time Adjourned: 1:45PM
